PER CURIAM.
Upon consideration of the briefs and record on appeal we are of the opinion that the order of October 24, 1975 increasing the amount of temporary alimony and providing attorney’s fees and costs should be vacated and set aside. The nature and conduct of the proceedings below were such as to prevent a full and complete consideration of all evidence relevant to the issues under consideration. Moreover, the application for temporary alimony, including temporary attorney’s fees, was not accompanied by the financial statement required by Rule 1.611, Fla.R.Civ.P., nor supported by competent substantial evidence. Provus v. Provus, 44 So.2d 656 (Fla.1950); Baruch v. Giblin, 122 Fla. 59, 164 So. 831 (1936). Additionally, the award of attorney’s fees for substituted counsel was not made in accordance with the procedure prescribed in Chaachou v. Chaachou, 122 So.2d 24 (Fla.3d DCA 1960). Accordingly, the order of October 24, 1975 is vacated and set aside and the cause remanded to the trial court for further proceedings consistent herewith.
MAGER, C. J., and WALDEN and DOW-NEY, JJ., concur.